Exhibit 10.4

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

1.             Grant of Award.  The Compensation Committee (the “Committee”) of
the Board of Directors of World Fuel Services Corporation, a Florida corporation
(the “Company”) has awarded to                  (the “Participant”), effective
as of                  (the “Grant Date”),              restricted stock units
(the “RSUs”) corresponding to the same number of shares (the “Shares”) of the
Company’s common stock, par value US$0.01 per share (the “Common Stock”).  The
RSUs have been granted under the Company’s 2006 Omnibus Plan, as amended and
restated (the “Plan”), which is incorporated herein for all purposes, and the
grant of RSUs shall be subject to the terms, provisions and restrictions set
forth in this Agreement and the Plan.  As a condition to entering into this
Agreement, and as a condition to the issuance of any Shares (or any other
securities of the Company), the Participant agrees to be bound by all of the
terms and conditions set forth in this Agreement and in the Plan.

 

2.             Definitions.  Capitalized terms and phrases used in this
Agreement shall have the meaning set forth below. Capitalized terms used herein
and not defined in this Agreement, shall have the meaning set forth in the Plan.

 

(a)           “Cause” means “Cause” as defined in the Participant’s Employment
Agreement or Severance Agreement, or in the absence of such definition:

 

(i)            the failure by the Participant to perform, in a reasonable
manner, his or her duties as assigned by the Company or any Subsidiary,

 

(ii)           any violation or breach by the Participant of his Employment
Agreement, Severance Agreement or other similar agreement with the Company or
any Subsidiary, if any,

 

(iii)          any violation or breach by the Participant of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or any Subsidiary,

 

(iv)          any violation or breach by the Participant of the Company’s Code
of Corporate Conduct and Ethics or any other Company policy,

 

(v)           any act by the Participant of dishonesty or bad faith with respect
to the Company or any Subsidiary,

 

(vi)          use of alcohol, drugs or other similar substances in a manner that
adversely affects the Participant’s work performance, or

 

(viii)        the commission by the Participant of any act, misdemeanor, or
crime reflecting unfavorably upon the Participant or the Company or any
Subsidiary.

 

The good faith determination by the Committee of whether the Participant’s
employment or service was terminated for “Cause” shall be final and binding for
all purposes hereunder.

 

--------------------------------------------------------------------------------


 

(b)           “Disability” means “Disability” as defined in the Participant’s
Employment Agreement or Severance Agreement, or in the absence of such
definition, the inability of the Participant, due to illness, accident or any
other physical or mental incapacity, to perform his or her employment duties for
the Company and its Subsidiaries for an aggregate of one hundred eighty (180)
days within any period of twelve (12) consecutive months.

 

(c)           “Employment Agreement” means any employment agreement between the
Company and the Participant that is in effect at the time as of which the
Participant’s rights under this Agreement are being determined.

 

(d)           “Good Reason” means “Good Reason” as defined in the Participant’s
Employment Agreement or Severance Agreement, if any.

 

(e)           “Severance Agreement” means any severance agreement between the
Company and the Participant that is in effect at the time as of which the
Participant’s rights under this Agreement are being determined.

 

(f)            “Termination Date” means the date on which the Participant is no
longer an employee of the Company or any Subsidiary.

 

3.             Vesting and Forfeiture of Shares.

 

(a)           Subject to the provisions of this Section 3, if the Participant is
continuously employed by the Company or any Subsidiary from the Grant Date
through and until the dates (the “Vesting Date”) set forth in the vesting
schedule attached hereto as Exhibit A (the “Vesting Schedule”), then the RSUs
shall become vested as set forth in the Vesting Schedule on the applicable
Vesting Date.  Except as otherwise provided in this Section 3, there shall be no
proportionate or partial vesting of the RSUs prior to the applicable Vesting
Date.

 

(b)           The vesting of the RSUs shall be accelerated if and to the extent
provided in this Section 3(b):

 

(i)            The RSUs shall immediately vest upon the occurrence of a Change
of Control of the Company while the Participant is employed by the Company or
any Subsidiary.  Notwithstanding the foregoing, if in the event of a Change of
Control the successor company assumes or substitutes the RSUs as of the date of
the Change of Control, then the vesting of the RSUs that are assumed or
substituted shall not be so accelerated as a result of such Change of Control. 
For this purpose, the RSUs shall be considered assumed or substituted only if
(1) the RSUs that are assumed or substituted vest at the times that such RSUs
would vest pursuant to this Agreement, and (2) following the Change of Control,
the RSUs confer the right to  receive for each unvested RSU held immediately
prior to the Change of Control, the consideration (whether stock, cash or other
securities or property) received by holders of Shares in the transaction
constituting a Change of Control for each Share held on the effective date of
such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the
transaction constituting a Change of Control is not solely common stock of the
successor company or its parent or subsidiary, the Committee may, with the
consent of the successor company or its parent or subsidiary, provide that the
consideration to be received upon the vesting of any RSU will be solely common
stock of the successor company or

 

2

--------------------------------------------------------------------------------


 

its parent or subsidiary substantially equal in fair market value to the per
share consideration received by holders of Shares in the transaction
constituting a Change of Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding.

 

(ii)           In the event that the Participant’s employment with the Company
and its Subsidiaries is terminated prior to the Vesting Date due to the
Participant’s death or Disability, the Participant shall immediately vest in a
pro-rated portion of the RSUs that would have vested if the Participant had
remained employed by the Company or any Subsidiary through the next applicable
Vesting Date following the Participant’s death or Disability, and the balance of
the RSUs shall be immediately forfeited.

 

(iii)          In the event that the Participant’s employment with the Company
and its Subsidiaries is terminated prior to the Vesting Date (x) by the Company
and its Subsidiaries without Cause or (y) by the Executive with Good Reason, the
pro-rated portion of the RSUs shall immediately vest. Any RSUs in excess of the
pro-rated portion shall be immediately forfeited upon the Termination Date.

 

(c)           For purposes of clauses (b)(ii) and (b)(iii), the pro-rated
portion shall be calculated by multiplying the number of RSUs by a fraction, the
numerator of which shall be the number of days which have elapsed between the
most recent elapsed Vesting Date and the Termination Date, and the denominator
of which shall be the total number of days between the most recent elapsed
Vesting Date and the Vesting Date following the Participant’s death or
Disability; provided, however, that if the Termination Date occurs before the
first Vesting Date set forth in the Vesting Schedule, then the numerator shall
be the number of days which have elapsed between the Grant Date and the
Termination Date, and the denominator shall be the total number of days between
the Grant Date and the next applicable Vesting Date following the Termination
Date.

 

(d)           In the event that the Participant’s employment with the Company or
any Subsidiary is terminated prior to the applicable Vesting Date by the Company
or any Subsidiary for Cause or by the Participant without Good Reason, then the
Participant shall immediately forfeit all of the unvested RSUs. Termination of
employment with the Company to accept immediate re-employment with a Subsidiary,
or vice-versa, or termination of employment with a Subsidiary to accept
immediate re-employment with a different Subsidiary, shall not be deemed
termination of employment for purposes of this Section 3.

 

4.            Adjustment. The number of RSUs are subject to adjustment by the
Committee in the event of any increase or decrease in the number of issued
Shares resulting from a subdivision or consolidation of the Common Stock or the
payment of a stock dividend on Common Stock, or any other increase or decrease
in the number of Shares effected without receipt or payment of consideration by
the Company.

 

5.             Settlement of RSUs.

 

(a)           Delivery of Stock.  The Company shall deliver the Shares
corresponding to the vested RSUs to the Participant within 30 days of the
applicable Vesting Date.

 

3

--------------------------------------------------------------------------------


 

(b)           Acceleration of Delivery upon a Change of Control.  In the event
that a Change of Control occurs and such Change of Control satisfies the
requirements of Section 409A(a)(2)(A)(v) of the Internal Revenue Code (the
“Code”), then the Company shall deliver to the Participant the Shares
corresponding to the RSUs upon the occurrence of or immediately after such
Change in Control, unless the successor company will assume or substitute
another award for the award covered by this Agreement in the manner described in
Section 3(b) hereof in connection with such Change of Control.

 

(c)           Death of Participant. By written notice to the Company’s
Secretary, the Participant may designate a beneficiary or beneficiaries to whom
any vested RSUs shall be transferred upon the death of the Participant. In the
absence of such designation, or if no designated beneficiary survives
Participant, such vested RSUs shall be transferred to the legal representative
of the Participant’s estate. No such transfer of the RSUs, or the right to the
Shares corresponding to such RSUs or the conversion of any portion thereof into
Common Stock, shall be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and with a copy of the will
and/or such evidence as the Committee deems necessary to establish the validity
of such transfer or right to convert, and an agreement by the transferee,
administrator, or executor (as applicable) to comply with all the terms of this
Agreement that are or would have been applicable to the Participant and to be
bound by the acknowledgements made by the Participant in connection with this
grant.

 

(d)           Settlement Conditioned Upon Satisfaction of Tax Obligations. 
Notwithstanding the foregoing, the Company’s obligation to deliver Shares
pursuant to this Section 5 shall be subject to, and conditioned upon,
satisfaction of the Participant’s obligations relating to the applicable
federal, state, local and foreign withholding or other taxes pursuant to
Section 9 hereof.

 

6.             Rights with Respect to Shares Represented by RSUs.

 

(a)           No Rights as Shareholder until Delivery.  Except as otherwise
provided in this Section 6, the Participant shall not have any rights, benefits
or entitlements with respect to any Shares subject to this Agreement unless and
until the Shares have been delivered to the Participant.  On or after delivery
of the Shares, the Participant shall have, with respect to the Shares delivered,
all of the rights of a shareholder of the Company, including the right to vote
the Shares and the right to receive all dividends, if any, as may be declared on
the Shares from time to time.

 

(b)           Dividend Equivalents.

 

(i)            Cash Dividends.  As of each date on which the Company pays a cash
dividend with respect to its Shares, the Company shall credit to a bookkeeping
account (the “Cash Account”) for the Participant an amount equal to the cash
dividend that would have been payable with respect to the Shares corresponding
to the RSUs, excluding any RSUs which have been forfeited, as if those Shares
had been issued and outstanding as of the dividend payment date.  Upon the
vesting of any RSUs hereunder, the Participant shall vest in and have the right
to receive that portion of the Cash Account which relates to any such vested
RSUs. The value of the Participant’s Cash Account shall vest and be
distributable to the Participant at the same time as the Shares corresponding to
the vested RSUs are distributed to the Participant.

 

4

--------------------------------------------------------------------------------


 

(ii)           Stock Dividends.  As of each date on which the Company pays a
stock dividend with respect to its Shares, the Shares corresponding to the RSUs
shall be increased by the stock dividend that would have been payable with
respect to the Shares that correspond to the RSUs, and shall be subject to the
same vesting requirements as the RSUs to which they relate and, to the extent
vested, shall be distributed at the same time as the Shares corresponding to the
vested RSUs are distributed.

 

7.             Transfers.  The Participant may not, directly or indirectly,
sell, pledge or otherwise transfer any RSUs or any rights with respect to the
Cash Account.

 

8.             Registration Statement.  The Participant acknowledges and agrees
that the Company has filed a Registration Statement on Form S-8 (the
“Registration Statement”) under the Securities Act of 1933, as amended (the
“1933 Act”), to register the Shares under the 1933 Act. The Participant
acknowledges receipt of the Prospectus prepared by the Company in connection
with the Registration Statement. Prior to conversion of the RSUs into Shares,
the Participant shall execute and deliver to the Company such representations in
writing as may be requested by the Company in order for it to comply with the
applicable requirements of federal and state securities law.

 

9.          Taxes; Potential Forfeiture.

 

(a)           Payment of Taxes.  On or prior to the date on which any Shares
corresponding to any vested RSUs are delivered or the Participant’s vested Cash
Account is paid, the Participant shall remit to the Company an amount sufficient
to satisfy any applicable federal, state, local and foreign withholding or other
taxes. No certificate for any Shares corresponding to any RSUs which have
vested, uncertificated Shares, or any cash attributable to the Participant’s
Cash Account, shall be delivered or paid to the Participant until the foregoing
obligation has been satisfied.

 

(b)          Alternative Payment Methods and Company Rights.  The Company may,
at its option, permit the Participant to satisfy his or her obligations under
this Section 9, by tendering to the Company a portion of the Shares that
otherwise would be delivered to the Participant pursuant to the RSUs.  In the
event that the Participant fails to satisfy his or her obligations under this
Section 9, the Participant agrees that the Company shall have the right to
satisfy such obligations on the Participant’s behalf by taking any one or more
of the following actions (such actions to be in addition to any other remedies
available to the Company): (1) withholding payment of any fees or any other
amounts payable to the Participant (2) selling all or a portion of the Shares
underlying the RSUs in the open market, or (3) withholding and canceling all or
a portion of the Shares corresponding to the vested RSUs. Any acquisition of
Shares corresponding to RSUs by the Company as contemplated hereby is expressly
approved by the Committee as part of the approval of this Agreement.

 

(c)          Forfeiture for Failure to Pay Taxes.  If and to the extent that
(i) the Participant fails to satisfy his or her obligations under this Section 9
and (ii) the Company does not exercise its right to satisfy those obligations
under the preceding sentence with respect to any RSUs or any portion of the
vested Cash Account within 30 days after the date on which the Shares
corresponding to the vested RSUs or vested Cash Account otherwise would be
delivered pursuant to Section 5(a), (b) or (c) hereof or within 30 days after
the date on which the vested Cash Account otherwise would be paid pursuant to
Section 6(b) hereof, as applicable, the

 

5

--------------------------------------------------------------------------------


 

Participant immediately shall forfeit any rights with respect to the portion of
the RSUs or vested Cash Account to which such failure relates.

 

10.           No Effect on Employment.  Except as otherwise provided in the
Participant’s Employment Agreement, if any, the Participant’s employment with
the Company and any Subsidiary is on an at-will basis only. Accordingly, subject
to the terms of such Employment Agreement, nothing in this Agreement or the Plan
shall confer upon the Participant any right to continue to be employed by the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company or any Subsidiary, which are hereby expressly reserved, to
terminate the employment of the Participant at any time for any lawful reason
whatsoever or for no reason, with or without cause and with or without notice.
Such reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.

 

11.           Stock Retention Policy.  The Participant understands that the
Committee has adopted a policy that requires the Participant to retain ownership
of one-half (50%) of the Shares  underlying the RSUs acquired by the Participant
hereunder (net of the number of Shares which would need to be sold to satisfy
any applicable taxes owed upon vesting), for a period of five (5) years after
vesting of such Shares (or until the Participant’s employment with, and services
for, the Company and its Subsidiaries terminates, if earlier).  The Participant
agrees to comply with such policy and any modifications thereof that may be
adopted by the Committee from time to time.

 

12.           Stock Ownership Policy.  The Participant understands that the
Committee has adopted a policy that requires the Participant to own a multiple
of the Participant’s base salary, determined by leadership level, in Common
Stock.  The Participant agrees to comply with such policy and any modifications
thereof that may be adopted by the Committee from time to time.

 

13.           Other Benefits.  Except as provided below, nothing contained in
this Agreement shall affect the Participant’s right to participate in and
receive benefits under and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company or
any Subsidiary.

 

14.           Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

15.           Plan Governs.  This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.

 

16.           Governing Law/Jurisdiction.  The validity and effect of this
Agreement shall be governed by, construed and enforced in accordance with the
laws of the State of Florida, without regard to any conflict-of-law rule or
principle that would give effect to the laws of another jurisdiction. Any
dispute, controversy, or question of interpretation arising under, out of, in
connection with, or in relation to this Agreement or any amendments hereof, or
any breach or default hereunder, shall be submitted to, and determined and
settled by, litigation in the state or federal courts in Miami-Dade County,
Florida.  Each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Miami-Dade County,
Florida.

 

6

--------------------------------------------------------------------------------


 

Each party hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of any litigation
in Miami-Dade County, Florida.

 

17.           Committee Authority.  The Committee shall have all discretion,
power, and authority to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

 

18.           Captions.  The captions provided herein are for convenience only
and are not to serve as a basis for the interpretation or construction of this
Agreement.

 

19.           Agreement Severable.  In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.

 

20.           Miscellaneous.  This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
This Agreement and the Plan can be amended or terminated by the Company to the
extent permitted under the Plan. Amendments hereto shall be effective only if
set forth in a written statement or contract executed by a duly authorized
member of the Committee. The Participant shall at any time and from time to time
after the date of this Agreement, do, execute, acknowledge, and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform
Participant’s obligations hereunder.

 

21.           Compliance with Section 409A.

 

(a)           If and to the extent that the Committee believes that the RSUs or
rights to the Cash Account may constitute a “nonqualified deferred compensation
plan” under Section 409A of the Code, the terms and conditions set forth in this
Agreement (and/or the provisions of the Plan applicable thereto) shall be
interpreted in a manner consistent with the applicable requirements of
Section 409A of the Code, and the Committee, in its sole discretion and without
the consent of the Participant, may amend this Agreement (and the provisions of
the Plan applicable thereto) if and to the extent that the Committee determines
necessary or appropriate to comply with applicable requirements of Section 409A
of the Code.

 

(b)           If and to the extent required to comply with Section 409A of the
Code:

 

(i)            Payments or delivery of Shares under this Agreement may not be
made earlier than (u) the Participant’s “separation from service”, (v) the date
the Participant becomes “disabled”, (w) the Participant’s death, (x) a
“specified time (or pursuant to a fixed schedule)” specified in this Agreement
at the date of the deferral of such compensation, or (y) a

 

7

--------------------------------------------------------------------------------


 

“change in the ownership or effective control” of the corporation, or in the
“ownership of a substantial portion of the assets” of the corporation;

 

(ii)           The time or schedule for any payment of the deferred compensation
may not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;
and

 

(iii)          If the Participant is a “specified employee”, a distribution on
account of a “separation from service” may not be made before the date which is
six months after the date of the Participant’s “separation from service” (or, if
earlier, the date of the Participant’s death).

 

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to this Agreement.

 

(c)           Notwithstanding the foregoing, the Company does not make any
representation to the Participant that the RSUs awarded pursuant to this
Agreement are exempt from, or satisfy, the requirements of Section 409A of the
Code, and the Company shall have no liability or other obligation to indemnify
or hold harmless the Participant or any beneficiary for any tax, additional tax,
interest or penalties that the Participant or any beneficiary may incur in the
event that any provision of this Agreement, or any amendment or modification
thereof, or any other action taken with respect thereto, that either is
consented to by the Participant or that the Company reasonably believes should
not result in a violation of Section 409A of the Code, is deemed to violate any
of the requirements of Section 409A of the Code.

 

22.           Unfunded Agreement.   The rights of the Participant under this
Agreement with respect to the Company’s obligation to distribute Shares
corresponding to vested RSUs and the value of the Participant’s vested Cash
Account, if any, shall be unfunded and shall not be greater than the rights of
an unsecured general creditor of the Company.

 

[SIGNATURES ON FOLLOWING PAGE]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Print Name:

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

VESTING SCHEDULE

 

[intentionally left blank]

 

10

--------------------------------------------------------------------------------